Citation Nr: 1519222	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  13-19 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines



THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to VA benefits based on the need for regular aid and attendance and/or housebound status.


ATTORNEY FOR THE BOARD

D. Schechner, Counsel



INTRODUCTION

The Veteran had recognized guerilla service from June 1943 to September 1945 and served in the Regular Philippine Army from September 1945 to June 1946.  He died in September 2000; the appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the RO in Manila, the Republic of the Philippines.  


FINDINGS OF FACT

1.  The Veteran died in September 2000; the death certificate lists the cause of death as cardiorespiratory arrest, due to hypertensive and coronary artery disease.  No other significant conditions were cited as contributing to death but not resulting in the underlying cause.  

2.  At the time of his death, service connection was not in effect for any disability nor was there a claim for service connection pending.

3.  The appellant has no legal entitlement to VA benefits based on the need for regular aid and attendance or on account of housebound status.


CONCLUSIONS OF LAW

1.  A service-connected disability did not cause or contribute to the Veteran's death, and service connection for cause of death is not warranted.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. §§ 3.307, 3.309, 3.312 (2014). 

2.  The criteria for an award of special monthly benefits based upon the need for the regular aid and attendance of another person or on account of being housebound have not been met.  38 U.S.C.A. §§ 1541, 5107 (West 2014); 38 C.F.R. §§ 3.351, 3.352 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  However, certain additional VCAA notice requirements may attach in the context of a claim for Dependency Indemnity and Compensation (DIC) benefits based on service connection for the cause of death.  38 U.S.C.A. § 5103(a) notice for a DIC case must include: (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  In addition, the content of the section 5103(a) notice letter will depend upon the information provided in the claimant's application.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

By correspondence dated in June 2011 and August 2011, the appellant was informed of the elements of a claim for service connection for the cause of the Veteran's death, and the information needed to support her claim; she was also provided Hupp compliant notice.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  The appellant was also informed of the elements of a claim for increased survivor benefits based on the need for aid and attendance and/or housebound status.  A notice deficiency is not alleged.

Available service treatment records have been developed.  After the appellant provided the necessary authorization, VA attempted to develop treatment records from Miranda Family Hospital; however, that facility reported that it did not have any records pertaining to the Veteran's care as such records were kept for a period of 5 years only.  Further, hospital staff noted that the Veteran's death certificate indicated that the Veteran had been pronounced dead on arrival to the hospital.  The appellant has not otherwise identified any available pertinent evidence that remains outstanding.  The Board finds that a medical advisory opinion is not necessary to satisfy VA's duty to assist in this case.  Under 38 U.S.C.A. § 5103A(d)(2), VA is required to obtain a medical opinion when such is necessary to make a decision on a claim.  Here, nothing in the evidence suggests that the Veteran's death causing disability or disabilities might have been related to his service.  See Delarosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008); 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  VA's duty to assist is met; all necessary development possible is completed.

With regard to the claim of entitlement to VA benefits based on the need for the regular aid and attendance or on account of housebound, this claim must be denied as a matter of law because undisputed facts, when applied to the controlling law and regulations, render the appellant ineligible for the claimed benefits.  The Court has held that when the interpretation of a statute is dispositive of the issue on appeal, neither the duty to assist nor the duty to notify provisions are implicated.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000).

Legal Criteria, Factual Background, and Analysis

The Board has reviewed all of the evidence in the Veteran's claims file with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Service connection

To establish service connection for the cause of the Veteran's death, the evidence must show that a service-connected disability was either the principal cause or a contributory cause of death.  For a service-connected disability to be the principal (primary) cause of death, it must singly or with some other condition be the immediate or underlying cause of death or be etiologically related.  For a service-connected disability to constitute a contributory cause, it must contribute substantially or materially; it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  In order to be a contributory cause of death, it must be shown that there were "debilitating effects" due to a service-connected disability that made the Veteran "materially less capable" of resisting the effects of the fatal disease or that a service-connected disability had "material influence in accelerating death", thereby contributing substantially or materially to the cause of death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 C.F.R. § 3.312(c)(1).

At the time of the Veteran's death, service connection was not in effect for any disability, nor was there any claim for service connection pending.

The Veteran died in September 2000.  The death certificate lists the cause of death as cardiorespiratory arrest, due to hypertensive and coronary artery disease.  No other significant conditions were cited as contributing to death but not resulting in the underlying cause.

The record does not include service treatment records that show any complaint, finding, treatment, or diagnosis regarding any cardiovascular disease.  On September 1945 service examination, no defects were noted with respect to the cardiovascular system and he was found physically qualified for service.  On a June 1946 sworn affidavit for Philippine Army personnel, the Veteran stated that no wounds or illnesses were incurred during his service.

A March 2012 statement from Miranda Family Hospital indicated that records for the Veteran are unavailable as more than five years had passed.  The statement noted that, based on a review of the death certificate, the Veteran was pronounced dead on arrival at the hospital by the medical director at the time.  No treatment records from other providers are available for review.

The Board recognizes the appellant's sincere belief that her husband's death was related in some way to his military service.  Nevertheless, in this case she has not been shown to possess the requisite medical training, expertise, or credentials to provide meaningful evidence regarding the causal relationship between his death and his military service.  Nothing in the record demonstrates that the appellant received any special training or acquired any medical expertise in evaluating and determining such causal connections.  See King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value. 

There is no competent and probative evidence of record that suggests that the cardiorespiratory arrest due to hypertensive and coronary artery disease that caused the Veteran's death is in any way related to his active duty service.  The Board is very sympathetic to the appellant's loss of her husband, the Veteran, but for the foregoing reasons, the preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death.  There is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b).


Aid and attendance and/or housebound

Special monthly dependency and indemnity compensation in the form of increased dependency and indemnity compensation is payable to a surviving spouse who is in need of aid and attendance, or, if not in need of aid and attendance, who is housebound.  38 U.S.C.A. §§ 1311, 1315; 38 C.F.R. § 3.351.

The term "dependency and indemnity compensation" (DIC) means a monthly payment made by VA to a surviving spouse, child, or parent because of a service-connected death occurring after December 31, 1956.  Basic entitlement for a surviving spouse exists if the Veteran's death occurred on or after January 1, 1957.  38 C.F.R. § 3.5. 

The appellant essentially contends that various physical and mental disabilities have caused her to require the regular aid and attendance of another person.  Her health records show diagnoses of hypertension, pulmonary tuberculosis, lordosis, and dementia of the Alzheimer's type without behavioral disturbance and with late onset.  The appellant's physician recommended her for permanent disability and suggested that a legal guardian be assigned for her. 

As discussed above, service connection for the cause of the Veteran's death is not warranted.  On that basis, the appellant is not entitled to DIC compensation.  38 U.S.C.A. § 1310.  Because there is no basic entitlement to dependency and indemnity compensation benefits, the appellant has no legal entitlement to additional benefits based on her need for the regular aid and attendance of another person and/or based on housebound status.  See 38 C.F.R. § 3.351.  As the pertinent facts are not in dispute and the law is dispositive, this claim must be denied because of the absence of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).



ORDER

Entitlement to service connection for the cause of the Veteran's death is denied. 

Entitlement to VA benefits based on the need for the regular aid and attendance or on account of housebound status is denied.



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


